Citation Nr: 1024818	
Decision Date: 07/02/10    Archive Date: 07/09/10

DOCKET NO.  07-16 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

Whether new and material evidence has been submitted to reopen 
the Veteran's claim for service connection for a bilateral knee 
disability. 

Entitlement to service connection for a bilateral knee disability 
on a de novo basis. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel




INTRODUCTION

The Veteran had active service from September 2001 to November 
2002. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a November 2006 rating decision of the Hartford, 
Connecticut Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

There is only one issue currently on appeal to the Board, and 
that is the question of whether or not there is new and material 
evidence to reopen the Veteran's previously denied claim for 
service connection for a bilateral knee disability.  However, as 
the Board will reopen this claim and remand for consideration on 
a de novo basis, the appeal has been characterized as two issues 
for the sake of convenience. 

Accordingly, the issue of entitlement to service connection for a 
bilateral knee disability on a de novo basis will be addressed in 
the REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Entitlement to service connection for a bilateral knee 
disability was denied in a March 2003 rating decision; the 
Veteran was notified and did not submit a notice of disagreement 
with this decision within one year of notice thereof. 

2.  The evidence considered by the March 2003 rating decision 
consisted of service treatment records and the report of a 
January 2003 VA examination; service connection was denied on the 
basis that there was no evidence to relate the diagnosis of 
bilateral patellofemoral syndrome found on the January 2003 VA 
examination to active service. 

3.  The evidence received since March 2003 purports that the 
Veteran's knee problems began during service and have continued 
since discharge from service.  


CONCLUSIONS OF LAW

1.  The March 2003 rating decision that denied entitlement to 
service connection for a bilateral knee disability is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.105(a) (2009). 

2.  Evidence received since March 2003 is new and material, and 
the Veteran's claim for service connection for a bilateral knee 
disability is reopened.  38 U.S.C.A. §§ 1110, 5107(b), 5108 (West 
2002); 38 C.F.R. §§ 3.156(a), 3.303(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 
C.F.R § 3.159, amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate the claim.

The Board finds that the duty to notify and duty to assist the 
Veteran has been met in this case as to the issue discussed 
below.  Furthermore, given the favorable nature of this decision, 
any failure in the duty to notify or duty to assist is harmless 
error, as it has failed to result in any prejudice to the 
Veteran. 

The Veteran contends that he has developed a bilateral knee 
disability as a result of the prolonged standing and marching he 
did during active service.  Although he was not treated for a 
knee disability in service, he notes that he was diagnosed with 
such a disability on a VA examination very soon after discharge. 

Service connection will be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).

The record shows that the Veteran's claim for service connection 
for a bilateral knee disability was originally denied in a March 
2003 rating decision.  The Veteran was notified of this decision 
and provided with his appellate rights in a March 2003 letter.  
He did not submit a notice of disagreement with this decision 
within one year of receipt of this notification.  Therefore, the 
March 2003 rating decision is final, and is not subject to 
revision on the same factual basis.  38 U.S.C.A. § 7105; 
38 C.F.R. § 3.105(a).

A Veteran may reopen a finally adjudicated claim by submitting 
new and material evidence.  New evidence is defined as existing 
evidence not previously submitted to the VA, and material 
evidence is defined as existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New and 
material evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The newly presented evidence is presumed to be credible for 
purposes of determining whether or not it is new and material.  
Savage v. Gober, 10 Vet. App. 488 (1997).

The evidence considered by the March 2003 rating decision 
consisted of the Veteran's service treatment records and the 
report of a January 2003 VA examination.  Although this decision 
noted that the January 2003 VA examination showed a diagnosis of 
bilateral patellofemoral syndrome, it further noted that there 
was no evidence of a bilateral knee disability during service.  
Therefore, the claim was denied as there was no evidence of the 
Veteran's current disability during service. 

The evidence submitted since the March 2003 rating decision 
consists of private medical records dated in 2006 from R.B., 
M.D.; an April 2006 lay statement from the Veteran's supervisor 
at his place of employment; and additional contentions from the 
Veteran.  

The records from Dr. R.B. show a diagnosis of tendonitis of the 
Veteran's knees, right greater than left.  He was referred for 
physical therapy.  

The lay statement from the Veteran's supervisor notes that he has 
supervised the Veteran for about two and a half years.  He states 
that the Veteran has often complained about his inability to do 
overtime as a result of his knees.  The supervisor adds that when 
asked if the knee problem was work related, the Veteran stated 
that it was not, and that it had begun in the military.  

The Veteran's own statements indicate that he began to experience 
knee pain in service and has continued to experience knee pain 
since service. 

The Board finds that the additional evidence submitted by the 
Veteran is new and material.  The March 2003 rating decision 
denied the Veteran's claim because there was no evidence relating 
his current disability to active service.  However, the April 
2006 statement from his employer shows that the Veteran reports 
that he has experienced problems with his knees since he was in 
the military.  Although the employer is not competent to relate 
the Veteran's current disability to active service, he is 
competent and credible to relate the Veteran's statement that he 
has experienced knee problems since service.  Similarly, the 
Veteran is competent to report observable symptoms such as knee 
pain, and these statements can be used to establish continuity of 
symptomatology to active service.  As the lack of evidence 
relating the Veteran's current disability to service was the 
basis of the original denial, the statement is new and material 
evidence, and the Veterans' claim is reopened. 

ORDER

The Veteran's claim for service connection for a bilateral knee 
disability is reopened; to this extent only, his appeal is 
allowed.


REMAND

The Board observes that the January 2003 VA examination that 
diagnosed bilateral patellofemoral syndrome did not include an 
opinion from the examiner as to whether it was as likely as not 
that this disability was related to active service.  The X-rays 
of the knees were interpreted as normal, but were also said to 
show "slight peaking a the intercondylar notches" which were 
said to be suggestive of early degenerative process bilaterally.

Under the VCAA, VA is obliged to provide an examination when the 
record contains competent evidence that the claimant has a 
current disability or signs and symptoms of a current disability, 
the record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the record 
does not contain sufficient information to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  The evidence of a link 
between current disability and service must be competent.  Wells 
v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

The Veteran's reports of a continuity of symptomatology can 
satisfy the requirement for evidence that the claimed disability 
may be related to service. McLendon v. Nicholson, 20 Vet. App. 
79, 83 (2006).  The threshold for finding a link between current 
disability and service is low.  Locklear v. Nicholson, 20 Vet. 
App. 410 (2006); McLendon v. Nicholson, at 83. 

Therefore, as the January 2003 VA examination did not include the 
information necessary to make a decision in this case, the Board 
finds that the Veteran should be scheduled for an additional VA 
examination in order to ascertain the nature and etiology of any 
current bilateral knee disability.  

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be afforded a VA 
examination by an examiner qualified to 
determine the nature and etiology of the 
Veteran's claimed bilateral knee 
disability.  All indicated tests and 
studies should be completed.  The claims 
folder must be made available to the 
examiner for review with the examination.  
The examiner's attention is directed to the 
diagnosis of bilateral patellofemoral 
syndrome in the January 2003 VA examination 
and the X-rays taken at that time.  After 
completion of the examination and record 
review, the examiner should attempt to 
express opinions as to the following:

1) Does the Veteran have a current chronic 
disability of one or both knees?  If so, 
what is the diagnosis of this disability?

2) If a current disability is found, is it 
as likely as not (50 percent probability or 
higher) that this disability started or was 
due to an occurrence or event in active 
service? 

The reasons and bases for all opinions 
should be included.  If the examiner finds 
that they are unable to express an opinion 
without resorting to mere speculation, 
please indicate what evidence would be 
needed to provide the requested opinions.  

2.  After the development requested above 
has been completed to the extent possible, 
the RO should again review the record.  If 
any benefit sought on appeal, for which a 
notice of disagreement has been filed, 
remains denied, the Veteran and 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


______________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


